UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6737


CURTIS ANTHONY WITHERSPOON,

                  Petitioner – Appellant,

          v.

SUSAN R. WHITE,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:12-cv-00352-RJC)


Submitted:   August 26, 2013                 Decided:   September 4, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Anthony Witherspoon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis       Anthony     Witherspoon        seeks        to     appeal       the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability (“COA”).

See 28 U.S.C. § 2253(c)(1)(A) (2006).                    A COA will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).              When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s      assessment     of      the   constitutional            claims   is

debatable or wrong.           See Slack v. McDaniel, 529 U.S. 473, 484

(2000);    Miller-El     v.     Cockrell,       537   U.S.    322,    336-38      (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

            Here, the district court denied relief on procedural

grounds.     In particular, Witherspoon’s petition is time-barred

under 28 U.S.C. § 2244(d)(1).                   We have independently reviewed

the   record    and   conclude       that       Witherspoon    has        not   made     the

requisite      showing    for    a   COA.        Accordingly,        we    dismiss       the

appeal.     We dispense with oral argument because the facts and

                                            2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3